
	

114 HR 550 IH: EEOC Transparency and Accountability Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 550
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Walberg (for himself, Mr. Rokita, and Mr. Hudson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Equal Employment Opportunity Commission to maintain up-to-date information on its
			 website regarding charges and actions brought by the Commission, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the EEOC Transparency and Accountability Act. 2.Availability of information about cases on the EEOC website (a)In generalBeginning not later than 30 days after the date of enactment of this Act, the Equal Employment Opportunity Commission shall maintain the following up-to-date information on its public website:
 (1)A description of each case brought in court by the Commission, not later than 30 days after a judgment is made with respect to any cause of action in the case, without regard to whether the judgment is final. Such description shall identify—
 (A)the court in which the case was brought; (B)the name and case number of the case, the nature of the allegation, the causes of action brought, and the outcome of each cause of action in the case;
 (C)each instance in which the Commission was ordered to pay fees and costs, including the amount of such fees and costs ordered to be paid and, when applicable, the amount of fees and costs actually paid by the Commission and the reason for the fee or cost award;
 (D)whether the case was authorized by a majority vote of the Commission or was brought pursuant to the Commission’s delegation of authority to the General Counsel of the Commission, including the basis on which the General Counsel determined that submission to the Commission for authorization was not necessary and a justification of that decision;
 (E)any case in which a sanction was imposed on the Commission, including the amount of such sanction and the reason for the sanction; and
 (F)any appeal and the outcome of the appeal. (2)The total number of charges of an alleged unlawful employment practice filed during the preceding fiscal year by a member of the Commission, as authorized by the Commissioner charge authority under section 706(b) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5(b)) and section 107(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12117(a)), and the total number of resolutions of such charges disaggregated by type of resolution.
 (3)The total number of charges of an alleged unlawful employment practice filed during the preceding fiscal year as a result of the Commission’s use of its directed investigation authority under section 7(a) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626(a)) and section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), and the total number of resolutions of such charges disaggregated by type of resolution.
 (4)Each case of systemic discrimination (including pattern or practice discrimination) brought in court by the Commission under section 706 or 707 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5, 2000e–6) within the preceding 30 days, the court in which the case was brought, the name and case number of the case, the industry involved, the employment practice or practices at issue, the nature of the alleged discrimination, and the circumstances of the systemic discrimination alleged in the case.
 (b)DisaggregationWith respect to the total number of charges of alleged unlawful employment practices provided under paragraphs (2) and (3) of subsection (a), the Commission shall, on its public website, disaggregate each such total number by the number of such charges filed in each Commission District, and within each Commission District, by the number of such charges alleging discrimination on the basis of, or filed under, each of the following:
 (1)Race. (2)Sex.
 (3)National Origin. (4)Religion.
 (5)Color. (6)Retaliation.
 (7)Age. (8)Disability.
 (9)Section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)). (c)Annual performance reportBeginning fiscal year 2016, the Commission shall include in its annual performance report under section 1116 of title 31, United States Code, the information described in paragraphs (1) through (4) of subsection (a) for the preceding fiscal year, except that such information shall not be disaggregated in accordance with subsection (b).
 3.Good faith conference, conciliation, and persuasionSection 706(b) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5(b)) is amended— (1)in the sixth sentence—
 (A)by striking shall endeavor and inserting shall use good faith efforts to endeavor; and (B)by inserting bona fide after conference,;
 (2)in the seventh sentence— (A)by inserting , good faith after such informal; and
 (B)by striking persons concerned and inserting employer, employment agency, or labor organization, except for the sole purpose of allowing a party to any pending litigation to present to the reviewing court evidence to ensure the Commission’s compliance with its obligations under this section prior to filing suit; and
 (3)by adding at the end the following: No action or suit may be brought by the Commission under this title unless the Commission has in good faith exhausted its conciliation obligations as set forth in this subsection. No action or suit shall be brought by the Commission unless it has certified that conciliation is at impasse. The determination as to whether the Commission engaged in bone fide conciliation efforts shall be subject to judicial review. The Commission’s good faith obligation to engage in bona fide conciliation shall include providing the employer, employment agency, or labor organization believed to have engaged in an unlawful employment practice with all information regarding the legal and factual bases for the Commission’s determination that reasonable causes exist as well as all information that supports the Commission’s requested monetary and other relief (including a detailed description of the specific individuals or employees comprising the class of persons for whom the Commission is seeking relief and any additional information requested that is reasonably related to the underlying cause determination or necessary to conciliate in good faith)..
			4.Reporting to Congress regarding cases in which the EEOC is ordered to pay fees and costs or
			 sanctions
 (a)Investigation and report of Inspector GeneralIn any case brought by the Equal Employment Opportunity Commission in which a court orders the Commission to pay fees and costs or imposes a sanction on the Commission, the Inspector General of the Commission shall—
 (1)notify the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate of the order or sanction within 14 days of the court’s decision, including the name of the case, the nature of the court’s determination, and the amount of fees and costs ordered or the amount of the sanction imposed by the court; and
 (2)conduct an investigation to determine why an order for sanction, fees, or costs was imposed by the court, and, not later than 90 days after the court’s decision, submit a report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate that includes—
 (A)information obtained from interviews and affidavits of each member and staff person of the Commission involved in the case;
 (B)the amount of resources allocated to the case, including in terms of full-time equivalents; (C)a comparison of the case to other cases in which a court ordered fees and costs or imposed sanctions against the Commission;
 (D)if the determination to bring the case was not by a vote of the full Commission, the reasons such a vote was not held; and
 (E)any other relevant information. (b)Report of the CommissionFor any case described in subsection (a), the Commission, in consultation with the General Counsel of the Commission, shall—
 (1)not later than 60 days after the court’s decision, submit a report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate detailing the steps the Commission is taking to reduce instances in which a court orders the Commission to pay fees and costs or imposes a sanction on the Commission; and
 (2)not later than 30 days after the report is submitted to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate under paragraph (1), post such report on its public website.
				
